Per curiam.
The settlement of an administration account is necessary to protect creditors.as well as next of kin; and no agreement by the latter with the executor or administrator can bind the former or release him. It is said there are no creditors in this instance ; but it. cannot be known with judicial certainty that creditors will not yet appear. The effect of the agreement, whatever it is, may be had in a proceeding between the parties to it; but it has no place in the settlement of the administration account. We do not see any reason to disturb the commissions.
Decree of confirmation affirmed.